DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 7/13/2021 has been entered. Claims 1-20 remain for 
examination. 

Allowable Subject Matter
Claims  1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The arguments filed on 7/13/2021 regarding claims 1, 9 and 16 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. an information handling system to wirelessly transmit and receive data at an antenna as recited in claim 1 comprising: 
a base housing chassis containing components of the information handling system including a processor and memory and including a C-cover and a metal D-cover; a display chassis assembly having a display screen and including an A-cover; 
a hinge mechanically coupling the display chassis assembly to the base housing chassis; a hinge gap integrated along a hinge, where the hinge gap is between an edge of the A- cover and an edge of the metal D-cover; 
an antenna to emit a radio frequency signal to a contained hinge gap resonant cavity formed within the hinge gap; and 


ii. a chassis assembly for an information handling system as recited in claim 9 comprising: 
a base chassis assembly including a C-cover and a metal D-cover, the base chassis assembly housing components for an information handling system including a processor and a memory; 
a display chassis assembly including a metal A-cover and a B-cover; a flexible cable operatively coupling, via a ground path to shunt surface currents, between the base chassis assembly metal D-cover and the display chassis assembly metal A-cover; 
a hinge assembly including a hinge edge coupling point, operatively coupling the base chassis assembly to the display chassis assembly to form a hinge gap between the metal D-cover and the metal A-cover; 
the hinge assembly including an antenna element, an antenna cavity, and an antenna aperture integrated into the hinge assembly and the antenna element to emit a radio frequency signal; and 
wherein a ground path of the flexible cable is operatively coupled across the hinge gap relative to the hinge edge coupling point to determine a length to tune a contained Page 3 of 8U.S. App. No.: 16/706,025Customer No. 138037 hinge gap 

iii. an information handling system to transmit a communication signal as recited in claim 16 comprising: 
a wireless interface adapter to selectively apply radiofrequency signal to an antenna element operatively coupled to an antenna aperture; Page 4 of 8U.S. App. No.: 16/706,025Customer No. 138037 
a base chassis assembly containing components of the information handling system including a C-cover and a metal D-cover a processor, a memory, and the antenna element, wherein the antenna element is disposed along a back edge of the base chassis assembly along a hinge gap; 
a display chassis assembly including a display screen and a metal A-cover; 
a hinge mechanically coupling the base chassis assembly to the display chassis assembly and forming the hinge gap between the display chassis assembly and the base chassis assembly; and 
a flexible cable operatively coupling the metal A-cover to the metal D-cover to form a shunt of surface currents between the metal A-cover and the metal D-cover for a contained hinge gap resonant cavity to contain radiofrequency resonance occurring within the hinge gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887